department of the treasury employer_identification_number contact person - 1d number contact telephone number uil internal_revenue_service p o box cincinnati oh release number release date date date legend b program c program d library e number f dollars amount g numbers h dollars amount dear you asked for advance approval of your educational grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax our determination we approved your procedures for awarding educational grants based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding educational grants meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable the purpose of b and c is to advance the understanding of botanical science and art plant biology gardens landscape design the uses of plants and plant conservation your grant programs will support practitioners students scholars and professionals who demonstrate promise talent and expertise in plant- landscape- and garden-related fields by offering financial awards support guidance and in certain cases mentorship opportunities to enable grantees to deepen their education experience and skills in these fields description of your request your letter indicates that you will operate educational grant programs called b and c you have identified two varieties of grant programs you plan to offer the first grant program is the b you will provide fellowship grants and internship awards generally of one year or less to individuals who possess a high level of promise talent ability and expertise in areas of study that further your charitable mission these areas include but are not limited to the ecology and evolution of plants the art of plants gardens and landscape design horticultural practice and the uses of plants including sustainable agriculture recipients may be students professionals or aspiring practitioners including rising or well-established leaders in the aforementioned fields the program will provide direct financial support to deserving candidates seeking to improve their skills or talents in these fields accordingly the awards will cover expenses in furtherance of these objectives including research and study in the aforementioned fields and professional travel costs such as fees and expenses associated with participation at exhibitions or academic conferences and visits to d your second grant program is the c you will award single or multi-year fellowship grants to individuals at the post-undergraduate or post-doctoral level who are early in their careers the fellowship program will be a collaborative endeavor involving an intermediate grantee organization which will directly receive the grant funds and distribute them to individual grantees jointly selected by you and the partnering organization fellows will be chosen among individuals working or studying in areas related to plants gardens and landscapes the objective of the program will be to cover fellows’ expenses related to the pursuit of intellectual and educational projects and endeavors that advance science arts and humanities as they relate to plants gardens and landscapes fellows will base themselves at your partnering organization but you will also host them each year so that they may visit and utilize the facilities of the estate and library research its collections and receive support and guidance and in some cases directed mentoring the exact quantity and amount of b and c awarded each year will depend on a number of factors including the quantity qualifications and particular needs of the applicants and will be determined at your discretion you anticipate you will award approximately e grants for an estimated total amount of f dollars and g of the c grants for an estimated total amount of h dollars information about your grant programs may be available through a number of outlets such as your website newsletter and blog other websites and online grant databases social media correspondence with administrators or faculty at colleges universities museums and libraries application invitations distributed by electronic and or regular mail to individuals interested or working in plant- garden- and landscape- related fields and calls for applications sent to organizations involved in such fields the b program will generally be open to students and professionals who possess at least a high school or equivalency diploma and an interest in plant- garden- or landscape- related fields in certain cases recipients may be selected among students enrolled in or graduating from-or professionals affiliated with--particular artistic academic scientific or other such institutions letter catalog number 58222y individuals at the post-undergraduate or post-doctoral level in plant garden or landscape sciences will generally be eligible to apply for c in some cases these fellowships may be open to a smaller pool of scholars who-as the emerging preeminent experts in a distinctive sub-discipline of plant landscape and garden sciences that you wish to foster - are understood to be qualified to carry out the program’s purposes the grant programs will support students and scholars who show exceptional promise ability and expertise in areas of study that further your charitable mission accordingly the primary criteria for the selection of b shall include but are not limited to demonstrated ability talent achievement or skill in botany landscape design horticulture garden art plant studies and similar fields commitment to these fields and potential for significant contribution to and or leadership in these fields individuals’ originality or diversity of perspective ability to integrate theory and practice and approach may also be taken into consideration c will be chosen largely based on the same criteria as b but with an emphasis on higher levels of promise or accomplishment in areas of science arts and humanities relating to plants gardens and landscapes your selection committee for b will be composed of distinguished experts in plant- garden- and landscape-related fields and chaired by a member of your staff in certain cases you may enlist a nominating committee comprised of staff and or independent experts to do an initial-round review of applications and choose a pool of fellowship semi-finalists from which the selection committee will select the final recipients the c program will entail a selection process whereby a member of your staff and a member of the intermediary institution receiving and disbursing the original grant money - will choose grant recipients together no grants will be awarded to your founder creator officers board members or staff or their families or any disqualified_person recipients of multi-year fellowships must submit annual and final reports fully accounting for the funds received under the grant and describing their progress and or accomplishments with respect to the grant your continued support will be contingent upon at least yearly reviews of such progress recipients participating in fellowship or internship programs of one year or less in duration will be required to submit final reports providing the information described above when a required annual or final report is not submitted if the submitted report is unsatisfactory or if you learn that all or any part of the funds from a grant you have awarded are being diverted from their intended purposes you will take all reasonable and appropriate steps to recover the funds and or ensure restoration of the diverted funds to the purposes of the program this would include legal action if such action is deemed appropriate under the circumstances letter catalog number 58222y you will retain complete records with respect to all grants awarded as required by the applicable treasury regulations these records will include all information obtained by you to evaluate applicants the identification of recipients the completed application of each recipient the amount of each grant periodic reports from recipients and any additional information that you have obtained during the grant administration process basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is - - - ascholarship or fellowship subject_to sec_117 and is to be used for study at an educational_organization described in sec_170 or aprize or award subject_to the provisions of sec_74 if the recipient of the prize or award is selected from the general_public or to achieve a specific objective produce a report or similar product or improve or enhance a literary artistic musical scientific teaching or other similar skill or talent of the recipient e e e other conditions that apply to this determination to receive approval of its educational grant procedures sec_53_4945-4 requires that a private_foundation show the grant procedure includes an objective and nondiscriminatory selection process the grant procedure results in the recipients performing the activities the grants were intended to finance the foundation plans to obtain reports to determine whether the recipients have performed the activities that the grants were intended to finance this determination covers only the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don’t differ significantly from those described in your original request you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes in your program to this determination applies only to you it may not be cited as precedent letter catalog number 58222y e e e the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box cincinnati oh e e e you cannot make grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and must further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have any questions please contact the person listed at the top of this letter sincerely stephen a martin director exempt_organizations rulings and agreements letter cataiog number 58222y
